United States Court of Appeals
                      For the First Circuit


No. 10-1726

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         DENNIS SAVARESE,

                      Defendant, Appellant.


No. 10-1842

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JAMES DESIMONE,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
                Lipez and Howard, Circuit Judges.


     Richard B. Klibaner, with whom Klibaner & Sabino was on brief,
for appellant Dennis Savarese.
     Paul J. Garrity for appellant James Desimone.
     Cynthia A. Young, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney was on brief, for appellee.



                          July 11, 2012
              HOWARD, Circuit Judge.           Defendants-appellants Dennis

Savarese and James DeSimone were indicted, along with several

alleged co-conspirators, on various charges arising from their

participation in a substantial credit card fraud scheme.                Savarese

was convicted after a six-day jury trial, while DeSimone, who

elected to forgo his Sixth Amendment rights, pled guilty.1                      In

these consolidated appeals, they raise a myriad of issues for our

review, ranging from the sufficiency of the underlying indictment

to the applicability of multiple sentence enhancements.                  For the

reasons that follow, we affirm in all respects.

                                  I. Background

              We   rehearse   the   pertinent      facts   in   the   light   most

agreeable to the verdict, United States v. Pelletier, 666 F.3d 1,

3 (1st Cir. 2011), deferring some details to our analysis of the

issues raised on appeal.

              In early August 2007, Dennis Savarese and James DeSimone

were arrested outside the Prairie Meadows Racetrack in Altoona,

Iowa.       Found in their possession were, among other items, six

stolen credit cards, each with a corresponding false identification

bearing     the    cardholder's     name,    but   Savarese's    or   DeSimone's



        1
       The indictment also named Donald DeSimone, Sr., Donald
DeSimone, Jr., Richard Regnetta, and Arthur Rizzo as additional
defendants.   DeSimone Sr. died while awaiting trial, and the
remaining defendants pleaded guilty to related charges.     This
appeal disposes only of the claims raised by current defendants-
appellants Dennis Savarese and James DeSimone.

                                       -3-
picture.         The     arrests    marked      the    culmination           of    a   lengthy

investigation, which uncovered a fraud operation spanning more than

a dozen states and involving hundreds of stolen identities.

                That operation, though simple in concept, was assiduously

executed by co-defendants Dennis Savarese, Richard Regnetta, Arthur

Rizzo, and the DeSimone family (James, Donald Sr., and Donald Jr.)

-- all of whom, except for Savarese, resided in the greater Boston

area.      Between November 2005 and August 2007, Savarese visited

nearly 150 different Bally Total Fitness and 24-Hour Fitness clubs

across the United States.              By all accounts, these visits were

devised not to achieve some pinnacle of physical fitness, but

rather     to     steal    credit    cards      from        the   storage         lockers    of

unsuspecting gym members.             On a periodic (often weekly) basis,

Savarese     compiled      and     faxed   to    his    associates           a    list   which

identified the name on each stolen credit card, forged attempted

replicas    of     the    cardholders'       signatures,          and   specified        which

co-defendant       would    ultimately       use      the    cards      in    the      scheme's

subsequent phases.

                Armed with this list, one or more of the defendants --

usually Arthur Rizzo or, after Rizzo's December 2006 arrest, James

DeSimone -- would commission Boston-based photographers Dana Ross

Studios to manufacture corresponding false identifications, each of

which contained a name from one of the stolen cards, a picture of

one   of   the     defendants,       and   otherwise          fictional          biographical


                                           -4-
information.      When enough credit cards and identifications were

collected, a select group of the defendants would congregate at

racetracks and various other gambling establishments of Savarese's

choosing throughout the country.            There, they used the false

documentation to withdraw significant cash advances, to the tune of

almost $430,000 over the life of the scheme.

            In due course, a federal grand jury sitting in the

District of Massachusetts returned a 28-count indictment against

the six defendants, charging them with, inter alia, conspiring to

commit aggravated identity theft, 18 U.S.C. § 1028A, identity

fraud, 18 U.S.C. § 1028(a)(7), access device fraud, 18 U.S.C.

§ 1029(a)(2), and wire fraud, 18 U.S.C. § 1343, all in violation of

18 U.S.C. § 371.       Savarese was separately charged with two counts

of aggravated identity theft and two counts of identity fraud,

while DeSimone faced seven individual counts of aggravated identity

theft and one count of access device fraud.           DeSimone pled guilty

to   all   but   two   counts   of   aggravated   identity   theft   and   was

sentenced to 81 months' imprisonment.           Savarese, after trial, was

convicted on all but one count of identity fraud.              The district

court denied his motion for acquittal, Fed. R. Crim. P. 29, and

imposed a 168-month sentence.         These timely appeals ensued.

                                 II. Analysis

            The appellants marshal an extensive list of grievances

about the proceedings below.          Specifically, Savarese attacks his


                                      -5-
conviction, alleging three defects:     that the indictment pursuant

to which he was tried was fatally deficient; that there was

insufficient evidence to support his lone conviction for identity

fraud; and that the trial court abused its discretion on three

evidentiary rulings.    Savarese and DeSimone also challenge their

respective sentences, arguing that the district court improperly

applied several sentencing guideline enhancements.        We consider

each of these claims in turn.

                         A. Dennis Savarese

1. Challenge to the indictment

          Savarese first contends that the indictment was defective

because   it   failed   to   adequately    allege   the   "means   of

identification" element of aggravated identity theft.         See 18

U.S.C. § 1028A. We review a preserved challenge to the sufficiency

of the indictment de novo. United States v. Lopez-Matias, 522 F.3d

150, 153 (1st Cir. 2008).

          In general, an indictment is adequate if it specifies the

elements of the offense charged, fairly apprises the defendant of

the charge against which he must defend, and allows him to contest

it without fear of double jeopardy. United States v. Sepulveda, 15

F.3d 1161, 1192 (1st Cir. 1993).       An indictment that tracks the

language of the underlying statute is usually sufficient to meet

this standard, "provided . . . that the excerpted statutory

language sets out all . . . elements of the offense without


                                 -6-
material uncertainty." United States v. Troy, 618 F.3d 27, 34 (1st

Cir. 2010).     In other words, the indictment may use the statutory

language to describe the offense, but it must also be accompanied

by such a statement of facts and circumstances as to inform the

accused of the specific offense with which he is charged.              United

States v. Mojica-Baez, 229 F.3d 292, 309 (1st Cir. 2000).

             Here, the grand jury charged Savarese with two counts of

aggravated identity theft, an offense described by statute as

follows:

             Whoever, during and in relation to any felony
             violation enumerated in subsection (c),
             knowingly transfers, possesses, or uses,
             without   lawful   authority,   a   means   of
             identification of another person shall, in
             addition to the punishment provided for such
             felony, be sentenced to a term of imprisonment
             of 2 years.

18 U.S.C. § 1028A(a)(1).           The relevant counts of the indictment

state, in pertinent part, that:

             On or about the dates set forth below, in the
             District of Massachusetts and elsewhere, the
             defendants   listed    below   did   knowingly
             transfer, possess, and use, in or affecting
             interstate commerce, without lawful authority,
             a means of identification of another person -
             to wit, the individual's name - during and in
             relation to the commission of access device
             fraud . . . and wire fraud.

Immediately below this general description, an accompanying chart

identifies     the   count,   the    defendant      being   charged   ("Dennis

Savarese"),    the   dates    of   the    alleged   conduct   ("9/15/06"   and

"8/2/07"), and the initials of the purported victims ("D.A." and

                                         -7-
"G.C.").    Prior sections of the indictment also chronicle one of

the § 1028A offenses at length, recounting in some detail the facts

surrounding Savarese's theft of G.C.'s credit card from a Bally's

gym in Houston, Texas, and his use of the card shortly thereafter

to withdraw $950 at the Prairie Meadows Racetrack.

            Thus, with respect to both counts of aggravated identity

theft,    the    indictment   faithfully        tracks     the    language   of   the

statute, and notifies Savarese not only of the elements of the

crimes charged, but also of the relevant facts.                   Neither count is

deficient under the applicable standards.                  See United States v.

Pena, 448 Fed. App'x 43, 44-45 (11th Cir. 2011) (finding indictment

sufficient where it charged the accused, under 18 U.S.C. § 1028A,

with "knowingly possess[ing] and us[ing], without lawful authority,

a means of identification of another person, that is, the date of

birth of 'W.P.'"); United States v. Dvorak, 617 F.3d 1017, 1026-27

(8th Cir. 2010) (finding same where indictment charged that the

accused "did knowingly use without lawful authority a means of

identification of another person"); United States v. Jenkins-Watts,

574 F.3d 950, 968-69 (8th Cir. 2009) (finding same where indictment

charged    that    the   accused   "did        knowingly    and    without   lawful

authority       transfer,   use,   and    possess     one    or    more   means   of

identification of another person, namely XXXX, during and in

relation to a predicate felony offense, that being access device

fraud").


                                         -8-
           Savarese disagrees, rejoining that the indictment's only

reference to a means of identification -- "to wit, the individual's

name" -- is not enough.        A name, he claims, without more, cannot

constitute a "means of identification" for purposes of aggravated

identity   theft.       The    language       of   §   1028,   however,    plainly

contradicts this theory, defining a "means of identification" as

"any name or number that may be used, alone or in conjunction with

any other information, to identify a specific individual, including

any . . . name, social security number, date of birth, [or]

official   State    or    government          issued      driver's   license    or

identification number . . . ." 18 U.S.C. § 1028(d)(7)(A) (emphasis

added).

           At   least    one    court     has      held   that,   under    certain

conditions, a name alone may not sufficiently "identify a specific

individual" to satisfy this definition, see United States v.

Mitchell, 518 F.3d 230, 236 (4th Cir. 2008), but Savarese's

singular reliance on Mitchell is misplaced.                There, the defendant

challenged the sufficiency of the evidence supporting the "means of

identification" element, not the legal sufficiency of the charging

instrument; these are two wholly independent inquiries.                   Where, as

here, a defendant seeks dismissal of the indictment, the question

is not whether the government has presented enough evidence to

support the charge, but solely whether the allegations in the

indictment are sufficient to apprise the defendant of the charged


                                        -9-
offense.      Because   that   question   does   not   necessitate   any

examination of the evidence, Mitchell is presently inapposite. See

id. at 235-36 (granting a motion for judgment of acquittal on the

ground that, under the circumstances presented, a name alone was

insufficient evidence to prove, beyond a reasonable doubt, that the

defendant had used a "means of identification" of another person);

see also United States v. Guerrier, 669 F.3d 1, 3-4 (1st Cir. 2011)

("[C]ourts routinely rebuff efforts to use a motion to dismiss [an

indictment] as a way to test the sufficiency of the evidence behind

an indictment's allegations."); United States v. Innamorati, 996

F.2d 456, 477 (1st Cir. 1993) ("The government need not recite all

of its evidence in the indictment.").2

           In sum, we find no infirmity in the wording of the

indictment.   It describes the statutorily defined elements of the

charged crimes, the general factual scenario on which the charges

rest, and the connection between those elements and facts.           It

clearly identifies the targeted victims of aggravated identity

theft and the dates on which those instances allegedly occurred,


     2
        Nor could Savarese sensibly argue that the evidence
presented at trial was insufficient to prove the "means of
identification" element beyond a reasonable doubt. A wealth of
evidence demonstrated that he unlawfully used not only another
person's name, but also the person's credit card information,
which, in combination, was precisely the type of "means of
identification" contemplated by Congress in enacting 18 U.S.C.
§ 1028A. See, e.g., H.R. Rep. No. 108-528, at 4-6, as reprinted in
2004 U.S.C.C.A.N. 779, 780-81 (noting that forty-two percent of
identity theft complaints involve credit card fraud, and
identifying credit card fraud as the primary targeted conduct).

                                  -10-
giving Savarese more than adequate notice of the charges against

which he was required to defend.         Accordingly, we reject this

assignment of error.

2. Sufficiency of the evidence

            We turn next to Savarese's claim that the record does not

support his identity fraud conviction and that, therefore, the

district court should have granted his motion for judgment of

acquittal on this count.     See Fed. R. Crim. P. 29.         We evaluate

sufficiency challenges de novo, determining whether any rational

juror could have found the disputed facts beyond a reasonable

doubt. United States v. O'Brien, 14 F.3d 703, 706 (1st Cir. 1994).

In making this determination, we consider the evidence (both direct

and circumstantial) in the light most favorable to the verdict,

eschewing    credibility   judgments    and   drawing   all    reasonable

inferences in favor of the prevailing party.      See United States v.

Lara, 181 F.3d 183, 200 (1st Cir. 1999).

            Congress defined the essential elements of identity fraud

as "knowingly transfer[ring], possess[ing], or us[ing], without

lawful authority, a means of identification of another person with

the intent to commit, or to aid and abet, or in connection with,

any unlawful activity that constitutes a violation of Federal law,

or that constitutes a felony under any applicable State or local

law."   18 U.S.C. § 1028(a)(7).     Pursuant to that provision, the

indictment alleged the following: that on July 13, 2007, Savarese


                                 -11-
stole a credit card from "T.M."'s locker at a Bally's gym in

Houston, Texas; that on the same day, James DeSimone purchased a

false identification from Dana Ross Studios containing T.M.'s name,

and DeSimone's picture; and that DeSimone then flew to Arizona,

where he met Savarese and used T.M.'s credit card to withdraw

$2,000 at the Phoenix Greyhound Racetrack.

           Savarese submits that because the government offered no

evidence that he used T.M.'s stolen credit card, and insufficient

evidence to prove beyond a reasonable doubt that he was the

individual who stole it (i.e., possessed or transferred it), the

district court should have granted his motion for acquittal.          We

disagree and, in this instance, need not linger.          The government

adduced compelling evidence of identity fraud, and a rational jury

could easily have found beyond a reasonable doubt -- as the jury

did here -- that Savarese was guilty of at least aiding and

abetting the crime charged.

           That Savarese possessed and transferred T.M.'s means of

identification (T.M.'s name and credit card) in furtherance of the

scheme is plainly inferable from the evidence. Donald DeSimone Jr.

testified that Savarese acquired, by theft, all of the credit cards

used in the fraud.      This was consistent with the testimony of

Richard   Regnetta,   who   similarly   described   the   scheme's   (and

Savarese's) methods of operation.         Further, the victim (T.M.)

testified that his credit card vanished shortly after he visited a


                                 -12-
Houston-area       Bally's      on   a   Friday    in   July   of    2007,    and    both

documentary and testimonial evidence indicated that Savarese's

membership card was scanned at two different Bally's locations in

that vicinity on Thursday, July 12 and Friday, July 13, 2007.3

                Records and security camera footage additionally showed

that       a   person   using    the     name   "Dennis     Savarese,"       and    using

Savarese's personal credit card, rented a car at the Phoenix

airport on July 14, 2007 -- the same day that James DeSimone, with

an unidentified accomplice, withdrew a $2,000 cash advance at the

Phoenix Greyhound Racetrack using T.M.'s credit card.                               Other

evidence,        including      transaction       records   and     copies    of    false

identifications containing Savarese's picture, demonstrated that

Savarese was actively participating in the scheme during this

general time frame.4

                In an effort to blunt the force of this evidence,

Savarese declares the verdict a product of mere "guesswork and

speculation."           His argument is unpersuasive.                To be sure, in

conducting a sufficiency analysis, a reviewing court "should not


       3
       There may have been as many as five different Bally's
locations in the Houston area. It is unclear from the record --
and appears to have been undiscernible at trial -- exactly which of
these locations T.M. and/or Savarese had visited.      This alone,
however, does not compromise the government's case.
       4
       Savarese's contention that there was no evidence of his
continued participation in the scheme is undermined by the fact
that, within weeks of the "T.M." withdrawal, he was arrested in the
company of co-defendant James DeSimone while possessing multiple
stolen credit cards and false identifications.

                                           -13-
give credence to evidentiary interpretations and illations that are

unreasonable, insupportable, or overly speculative," United States

v. Spinney, 65 F.3d 231, 234 (1st Cir. 1995), but we find no such

shortcomings   here.      Although    the   evidence   is    largely

circumstantial, the jury reasonably could have concluded that

Savarese stole, transferred, and aided and abetted DeSimone's

fraudulent use of T.M's name and credit card. See United States v.

Castro-Lara, 970 F.2d 976, 981 (1st Cir. 1992) (explaining that

"circumstantial evidence, in and of itself, is often enough to

ground a conviction").   In reaching this conclusion, none of the

necessary inferences were unduly speculative, and the fact that the

jury acquitted Savarese on the second count of identity fraud

indicates that it was neither prevented from making reliable

judgments about guilt or innocence, nor unable to weigh the

evidence independently as to each count of the indictment.      See

United States v. Flores-Rivera, 56 F.3d 319, 326 n.2 (1st Cir.

1995) (acquittals suggested "that the jury was able to sift through

the evidence in an analytical fashion . . . .").

          The proof as a whole was enough to support Savarese's

conviction for identity fraud, and the district court therefore did

not err in denying his motion for acquittal on that count.

3. Evidentiary rulings

          When an appropriate objection has been made, we generally

review a district court's ruling to admit or exclude trial evidence


                               -14-
for abuse of discretion.            United States v. Nguyen, 542 F.3d 275,

279 (1st Cir. 2008). Here, Savarese challenges three such rulings,

concerning     the     admission        of      (1)       photocopies       of     false

identifications,       (2)    cash     advance        checks,      and    (3)    charts

summarizing     the    particulars         of      more    than     100    fraudulent

withdrawals.       We elaborate below.

             i. False identification duplicates

             At trial, the government introduced what were purported

to be photocopies of seventeen false identifications made for the

defendants    by    Dana     Ross   Studios,        the    originals      having      been

destroyed or discarded after use.                  To authenticate the proffer,

Boston Police Detective Steven Blair testified that during the

course of his investigation, more than 300 such photocopies were

provided to him directly by Dana Ross owner Donald Berman, or one

of Berman's employees, often within minutes of the originals being

scanned, printed, and sold.

             Savarese suggests, as he did below, that the photocopies

were not satisfactorily authenticated.                     The proof, he argues,

failed to eliminate the possibility that the photocopies were fakes

--   a   possibility    enhanced      by     the    fact    that   several       of    the

duplicates at issue exhibited a picture of Savarese, who apparently

had never physically appeared at the Dana Ross facility.                              Nor,

according to Savarese, could a finding of authenticity be reliably

based on material emanating from Berman, whose own checkered


                                       -15-
criminal past and questionable business practices cast doubt on his

motivation for cooperating with law enforcement.

            It is a bedrock principle that documentary evidence must

be authentic, the test for which is uncomplicated: where a showing

is sufficient to allow a reasonable person to believe that the

evidence is what it purports to be, that evidence may be admitted

subject to the factfinder's assessment of weight.            Fed. R. Evid.

901(a); United States v. Alicea-Cardoza, 132 F.3d 1, 4 (1st Cir.

1997).   There is no single required way, moreover, to authenticate

evidence.    As this court has previously recognized:

            [T]he direct testimony of a custodian or a
            percipient witness is not a sine qua non to
            the authentication of a writing.    Thus, a
            document's appearance, contents, substance,
            internal patterns, or other distinctive
            characteristics, taken in conjunction with
            circumstances, can, in cumulation, even
            without direct testimony, provide sufficient
            indicia of reliability to permit a finding
            that it is authentic.

United States v. Holmquist, 36 F.3d 154, 167 (1st Cir. 1994)

(citations and internal quotation marks omitted).

            Notwithstanding Savarese's protestations to the contrary,

the   photocopies   were   authenticated   not   only   by   the   detailed

testimony of a percipient witness (Detective Blair), but also by

cumulative circumstance. Each of the seventeen duplicates could be

tracked through a name, identification number, address, or a

combination thereof to the transaction records of one or more

fraudulent    withdrawals.      The   photocopied   images      were   also

                                  -16-
internally consistent, and bore striking stylistic similarities to

the six original false identifications possessed by Savarese and

DeSimone at the time of their arrest.               Indeed, the duplicate and

original for victim "G.C." -- the only example for which the

government was able to produce both -- were identical.                    The fact,

as Savarese maintains, that he never visited Dana Ross Studios in

person does little to support the inference that the photocopies

were   inauthentic;      the    identifications         could   easily    have   been

manufactured with nothing more than a pre-existing photograph,

which,   according    to       the    testimony    of    co-conspirator     Richard

Regnetta, was exactly how Savarese's identifications were made.

Thus, given the totality of the circumstances, we agree with the

trial court that a reasonable person could believe that the

photocopies were what they purported to be.

           Savarese's remaining concerns with respect to Berman's

reliability     are   not       entirely    without       merit.     It     is    not

inconceivable     that      the      photocopies    had     been    doctored,      or

constituted an instrument through which Berman, in an attempt to

curry favor with local law enforcement, aspired to carry out an

elaborate fabrication to reinforce the ongoing investigation.                    The

burden of authentication, however, "does not require the proponent

of the evidence to rule out all possibilities inconsistent with

authenticity, or to prove beyond any doubt that the evidence is

what it purports to be."             Holmquist, 36 F.3d at 168.          Rather, the


                                         -17-
standard for authentication, and hence for admissibility, is one of

reasonable likelihood, id., and we think that standard has been

met. Any lingering questions regarding Berman's trustworthiness go

more   properly     to    the     weight    of   the   evidence        than    to    its

admissibility.

            Rulings of this nature often depend on the trial judge's

intimate knowledge of the case.             Mindful of this, and of the broad

deference    accorded       to     a    trial    court's     determinations           of

authenticity, we cannot say that the court abused its considerable

discretion in admitting the photocopies into evidence.

            ii. Cash advance checks

            In    order     to    address    Savarese's      second      evidentiary

objection, some additional details are necessary concerning the

process by which the defendants obtained the cash advances in

question.        At designated kiosks inside the targeted gambling

establishments, each defendant swiped a stolen credit card and

entered   the     desired    sum   of   withdrawal.        If    the    request      was

approved, the requestor presented the credit card and corresponding

false identification to a cashier, who retrieved the transaction

and printed a negotiable instrument called a "cash advance check."

Certain   information       was    transcribed    by   the      cashier       from   the

identification onto the check (typically the identification number,

name, and/or address), which the cashier then initialed, stamped,

and filed before issuing the funds.              Eventually, the checks were


                                        -18-
housed in a centralized repository managed by third-party entity

Global Cash Access ("GCA"), a cash access provider for parimutuels

including racetracks and casinos.

          Over objection, the government submitted approximately

forty cash advance checks into evidence and elicited testimony from

Robert Standley, GCA's Vice President of Settlements and Security,

averring that the checks were kept in the ordinary course of GCA's

business activity.    Savarese challenges the submission on the

grounds that the checks were hearsay, see Fed. R. Evid. 801(c),5

and that they did not qualify for admission under the business

records exception to the hearsay rule, see Fed. R. Evid. 803(6).6


     5
       Federal Rule of Evidence 801(c) defines the term "hearsay"
as a "statement that . . . the declarant does not make while
testifying at the current trial or hearing . . . and a party offers
in evidence to prove the truth of the matter asserted in the
statement."
     6
       Under the business records exception, the following is not
excluded by the rule barring hearsay:

          A record of an act, event, condition, opinion,
          or diagnosis if:

          (A) the record was made at or near the time by
          -- or from information transmitted by --
          someone with knowledge;

          (B) the record was kept in the course of a
          regularly conducted activity of a business,
          organization, occupation, or calling, whether
          or not for profit;

          (C) making the record was a regular practice
          of that activity;

          (D) all these conditions are shown by the

                               -19-
He asserts that only a representative from each individual gambling

establishment could testify as a "custodian or other qualified

witness" that the records were compiled in the regular course of

business   and    that,   therefore,   they   may    be    admitted   without

objection on hearsay grounds.          See id.      In essence, Savarese's

challenge poses two questions: (1) whether the cash advance checks

-- or more precisely, the cashier notations -- fall within the

traditional      definition   of   hearsay;   and    (2)   if   so,   whether

Standley's testimony was sufficient to admit the checks as GCA

business records.

           While these questions may be interesting, we need not

resolve either of them.       Although Savarese contested the admission

of this evidence at trial, he did so on other grounds, and thus our

review is for plain error only.7       See United States v. Ziskind, 491

F.3d 10, 13-14 (1st Cir. 2007) ("An objection on one ground does

not preserve appellate review of a different ground."). To prevail


           testimony   of  the   custodian          or     another
           qualified witness . . .; and

           (E) neither the source of the information nor
           the method or circumstances of preparation
           indicate a lack of trustworthiness.

Fed. R. Evid. 803(6).
     7
       In his motion to exclude the cash advance checks, Savarese
argued that "where, as here, the government does not have original
signatures on the checks or cash receipts, neither the government
nor the defense is able to produce an expert analysis of the
handwriting to determine whether the signatures were forged by the
defendant as the government alleges."

                                    -20-
under this exacting standard, Savarese must demonstrate that (1) an

error occurred which was (2) clear or obvious and which not only

(3)   affected   his   substantial    rights,   but   also   (4)   seriously

impaired the fairness, integrity, or public reputation of the

judicial proceedings.      United States v. Andújar-Basco, 488 F.3d

549, 554 (1st Cir. 2007).

           Even assuming that the disputed checks constitute hearsay

as defined by Rule 801, and that their admission contravenes any

applicable hearsay exceptions, Savarese nonetheless cannot satisfy

even the second prong of the plain error standard, which requires

that the error be "clear or obvious at the time of appellate

consideration." See United States v. Mastera, 435 F.3d 56, 61 (1st

Cir. 2006).      As he acknowledges in his brief, whether a third

party's records (here, those of the parimutuels) can be integrated

into the records of the offering entity (here, those of GCA) for

purposes of admission under the business records exception is not

an issue upon which this circuit has reached a uniform conclusion.

Compare F.T.C. v. Direct Marketing Concepts, Inc., 624 F.3d 1, 17

n.15 (1st Cir. 2010) (holding that business records which included

data entered by a third party were "so intimately integrated into"

the records of the offering party that "they were reliable enough

to be admissible"), and United States v. Doe, 960 F.2d 221, 223

(1st Cir. 1992) (Breyer, J.) ("The fact that the [hearsay evidence]

. . . had earlier been the record of a different business . . . is


                                     -21-
irrelevant.        Because it was relied upon by the [current testifying

party], the . . . record was integrated into the records of the

[testifying        party],    along    with     the   additional        handwritten

notation."), with United States v. Patrick, 248 F.3d 11, 21-22 (1st

Cir.       2001)   (holding   that    where     a   business    record    contains

information from parties who are not themselves part of the

business, that information is not admissible as an exception to the

hearsay rule), and Belber v. Lipson, 905 F.2d 549, 551-52 (1st Cir.

1990) (finding that the mere custody by a third-party entity of the

medical records of a doctor does not incorporate them into the

third-party        entity's   business    records),    and     United    States    v.

Vigneau, 187 F.3d 70, 75-77 (1st Cir. 1999) (declining to follow,

but not overruling, Doe).8           Thus, to the extent the district court

erred, if at all, by admitting the checks pursuant to Standley's

testimony, the error was perforce neither clear nor obvious, and

Savarese's second evidentiary objection necessarily fails.                        See

United States v. Marino, 277 F.3d 11, 32 (1st Cir. 2002) (declining

to find plain error where the law was unsettled).



       8
      Although not universally accepted in other circuits, several
courts have found that a business record made (in whole or in part)
by a third party, but incorporated into the records of another
entity, is thereby "made" by the entity, and thus is admissible if
the other requirements of Rule 803(6) are satisfied. See, e.g.,
United States v. Adefehinti, 510 F.3d 319, 326 (D.C. Cir. 2007);
United States v. Petrie, 302 F.3d 1280, 1287-88 (11th Cir. 2002);
United States v. Childs, 5 F.3d 1328, 1333 (9th Cir. 1993); Matter
of Ollag Constr. Equip. Corp., 665 F.2d 43, 46 (2d Cir. 1981);
United States v. Carranco, 551 F.2d 1197, 1200 (10th Cir. 1977).

                                         -22-
                  iii. Summary charts

                  In his final assignment of evidentiary error, Savarese

assails the admission of two charts purporting to summarize various

aspects of the alleged conspiracy.                      Because this objection was

preserved, we review the trial court's decision to admit the

evidence for abuse of discretion.                    United States v. DeSimone, 488

F.3d       561,    575    (1st   Cir.       2007).     Within   the    bounds    of   that

deferential rubric, "[i]t is hard to imagine an issue on which a

trial judge enjoys more discretion than as to whether summary

exhibits will be helpful[,]" Fraser v. Major League Soccer, L.L.C.,

284 F.3d 47, 67 (1st Cir. 2002), and any error in exercising that

broad discretion will not result in reversal if the error is

harmless, i.e., "if it is highly probable that the error did not

influence the verdict," United States v. García-Morales, 382 F.3d

12, 17 (1st Cir. 2004).

                  At    the   close    of    its     case-in-chief,    the   government

introduced,            through   the    testimony       of   federal   auditor    Steven

Zappala,9         two     summary      charts      pertaining    to    the   fraudulent

transactions. The first, exhibit 35A, listed and matched the names

from 367 false identifications furnished by Dana Ross Studios with

the defendant whose picture appeared on each.                          Exhibit 35B, in

turn, catalogued the details of 107 different cash advances,



       9
       Zappala described himself as an auditor employed by the
United States Attorney's Office for the District of Massachusetts.

                                              -23-
including the date of the transaction, the name on the credit card,

the type of credit card used, the name of the establishment where

the advance was taken, the number of transactions processed with

each card, the total amount of cash advanced, and perhaps most

importantly, the name of the defendant whose false identification

was associated with each transaction.             Zappala explained that to

create exhibit 35A, he personally compared the images on all 367

false identifications -- only twenty-three of which were actually

admitted at trial -- to the images on the defendants' most recent

drivers' licenses.      To compose exhibit 35B, Zappala matched unique

identifying   information    from     the   107    cash   advance   checks   --

approximately forty of which were entered into evidence -- with the

corresponding false identifications, from which he was able to draw

a connection to specific defendants.

            On appeal, Savarese maintains two grounds for excluding

the charts: (1) that they served merely as a conduit for otherwise

inadmissible evidence, namely, unauthenticated identifications and

hearsay-imbued cash advance checks -- an issue we have already

addressed supra, and need not revisit; and (2) that by linking a

defendant   to   each    fraudulent    transaction,       they   incorporated

Zappala's speculative opinion in violation of Federal Rule of

Evidence 1006.     See Fed. R. Evid. 1006 (permitting the use of

summary charts to prove the content of voluminous writings that

cannot be conveniently examined in court); see also United States


                                    -24-
v. Milkiewicz, 470 F.3d 390, 397-98 (1st Cir. 2006) (suggesting

that summary charts admitted under Rule 1006 must be neutral and

nonprejudicial).10      The use of summary charts, and the interplay

among the rules governing their admission, has proved fertile

ground for litigation; yet, we need not re-plow that ground here,

because the admission of Zappala's exhibits, even if erroneous, was

harmless error.       We explain briefly.

              Savarese ultimately was convicted on four counts: one

count of conspiracy, two counts of aggravated identity theft, and

one   count    of   identity    fraud.    As   to     the   latter   three,   the

information contained in the charts was entirely cumulative; the

government      had    already     offered     into     evidence     the   false

identifications,      cash     advance   checks,      photographs,   and   other

documentary evidence related to those charges, thus rendering any

erroneous admission harmless. See United States v. Piper, 298 F.3d

47, 58 (1st Cir. 2002) ("Cumulative evidence is typically regarded

as harmless.").         For the remaining count of conspiracy, the

contested charts served only as a fraction of the case against

Savarese.     The government submitted, inter alia, almost forty cash



      10
        Although, as alluded to by the government, there exist
multiple evidentiary rules under which a summary chart might be
admitted -- see, e.g., Fed. R. Evid. 611(a) and 703 -- Rule 1006 is
probably the only potential foundation in this instance. Zappala
was never qualified as an expert, thus negating the use of Rule
703, and much of the evidence undergirding the charts was never
admitted, likely precluding any reliance on Rule 611(a).        See
Milkiewicz, 470 F.3d at 397.

                                     -25-
advance checks, twenty-three false identifications, car rental

records, personal credit card records, and health club records to

establish Savarese's participation in the conspiracy.             Buttressing

this   evidence    was   the    detailed    and   substantially    consistent

testimony     of   two   of    Savarese's   ex-associates   regarding     the

intricacies of his involvement in the fraud scheme.               In sum, the

government's evidence of Savarese's guilt on the conspiracy charge

was overwhelming, and any error related to the admission of

Zappala's summary charts on that count was also harmless.                 See

United States v. Rivera-Rodríguez, 617 F.3d 581, 595 (1st Cir.

2010) (finding that the potentially impermissible admission of

evidence was harmless in light of the otherwise overwhelming proof

of conspiracy). Consequently, Savarese's fifth and final charge of

trial error falls short.

4. Sentencing challenges

            This brings us to the last of Savarese's litany of

arguments, that the trial judge misapplied the guidelines during

sentencing.    After assigning a base offense level (BOL) of 6, the

district court added twenty-two levels pursuant to four separate

enhancements:      fourteen levels for causing a total amount of loss

between $400,000 and $1 million, U.S.S.G. § 2B1.1(b)(1)(H); two

levels for engaging in an offense that involved between ten and

fifty victims, § 2B1.1(b)(2)(A); two levels for relocating the




                                     -26-
fraudulent scheme to evade law enforcement, § 2B1.1(b)(10)(A)11; and

four levels for organizing or leading the criminal enterprise,

§ 3B1.1(a).     The adjusted offense level of 28, coupled with a

criminal   history     category    (CHC)       of    V,   yielded   a    sentencing

guidelines range (GSR) of 164 to 199 months.                  Taking into account

the factors delineated in 18 U.S.C. § 3553(a), the court determined

that a sentence on the low end of the GSR was appropriate, and

imposed a 168-month incarcerative term.                On appeal, Savarese asks

us to vacate his sentence, renewing his previously unsuccessful

objections    to     the     "relocation"       and       "number   of    victims"

enhancements.

           When confronted with claims of sentencing error, we

review the district court's interpretation and application of the

sentencing guidelines de novo, and assay any subsidiary findings of

fact for clear error.       United States v. Matos, 328 F.3d 34, 38 (1st

Cir. 2003).     Thus where, as here, a defendant challenges the

factual    predicate       supporting    the        court's   application    of   a

sentencing enhancement, "we ask only whether the court clearly

erred in finding that the government proved the disputed fact by a

preponderance of the evidence." United States v. Luciano, 414 F.3d




     11
       This provision recently has been re-designated from U.S.S.G.
§ 2B1.1(b)(9)(A) to § 2B1.1(b)(10)(A). While the parties refer to
the provision as § 2B1.1(b)(9)(A), we will use the current
numbering to avoid the potential for confusion.

                                        -27-
174, 180 (1st Cir. 2005) (internal citation omitted). Against this

backdrop, we assess Savarese's arguments sequentially.

           i. "Relocation" enhancement

           U.S.S.G.    §   2B1.1(b)(10)(A)    prescribes     a   two-level

increase   if   the   defendant   (1)   relocated,   or   participated   in

relocating, a fraudulent scheme to another jurisdiction, and (2)

did so with the intent to evade law enforcement or regulatory

officials.      Savarese challenges only the first prong of this

enhancement, asserting that the present scheme was never actually

relocated because its "hub" -- encompassing both Dana Ross Studios

and the primary residences of a majority of the conspirators -- was

always firmly rooted in greater Boston. The rest of the scheme, he

explains, including the cross-jurisdictional sojourns to numerous

health clubs and gambling establishments, consisted of nothing more

than ephemeral "spokes" of the overarching plan.            His argument,

though ably presented, lacks force.

           Even if we were to adopt the proposed "hub and spokes"

approach to evaluating relocation under § 2B1.1(b)(10)(A), see,

e.g., United States v. Morris, 153 Fed. App'x 556, 558-59 (11th

Cir. 2005), a matter on which we reserve judgment, Savarese's

depiction of the hub in this case misses the mark.          The theft and

fraudulent use of the credit cards seems to us at least as

critical, if not more so, to the operation's success than any of

its other elements; indeed, these acts comprised the heart of the


                                   -28-
enterprise.    Their transitory nature does not undermine their

centrality to the scheme, and conversely, the fact that other

tangential elements recurred in a convenient geographic locale does

not necessarily render that location the scheme's effective "hub."

More accurately, then, the structure of the fraudulent scheme might

be best described not as a hub with spokes, as was the case in

Morris, but as two hubs adjoined; Morris is thus inapplicable on

its facts.    Because at least one of those hubs moved across

jurisdictions, and did so with the primary intent to evade law

enforcement, the district court did not clearly err when it

increased     Savarese's   offense    by    two    levels    under

§ 2B1.1(b)(10)(A).12   Contrast Morris, 153 Fed. App'x at 558-59

(reversing the district court's finding of relocation where stolen

credits cards were fraudulently used to make purchases across

northern Georgia, but all other aspects of the scheme, including




     12
       To the extent that Savarese contests the second prong of the
enhancement, his challenge is unavailing. The evidence supports an
inference that the defendants avoided returning to the same health
clubs and gambling establishments not because of any shortage of
available credit cards and funds, but because the likelihood of
detection would otherwise have increased substantially. Thus, any
claim that relocation was purely a "method of operation" is
unconvincing. See, e.g., United States v. Hessa, 446 Fed. App'x
473, 475 (6th Cir. 2012) (rejecting the appellant's argument that
he was making fraudulent returns at department stores in different
jurisdictions as a "method of operation" rather than to avoid
detection); United States v. Braxton, 374 Fed. App'x 248, 250 (3d
Cir. 2010) (finding that where the appellant fraudulently purchased
gift cards in six states, the only reasonable inference to be drawn
from the relocation was an intent to avoid detection).

                               -29-
the theft of licenses and credit cards, occurred in the general

Atlanta area).

              ii. "Number of victims" enhancement

              The sentencing judge likewise did not clearly err in

determining        that    a   two-level    adjustment     was    warranted,   under

U.S.S.G. § 2B1.1(b)(2)(A), for an offense impacting at least ten

victims -- specifically, the card-issuing financial institutions

that were swindled by the fraudulent transactions.13

              In order to apply such an enhancement, the district court

must find, by a preponderance of the evidence, that ten or more

victims suffered an actual loss.                  United States v. Sharapka, 526

F.3d    58,   61    (1st       Cir.   2008).      Here,   the    relevant   evidence

established the following: that the appellants, along with their

co-conspirators, executed fraudulent transactions with 107 credit

cards, all of which resulted in actual loss to the financial

institutions that issued the cards; that, of those 107 cards, most


       13
        A "victim," as relevant here, means "any person who
sustained any part of the actual loss determined under
[§ 2B1.1(b)(1)]," and "actual loss" is defined as "the reasonably
foreseeable pecuniary harm that resulted from the offense."
§ 2B1.1, cmt. n. 1, n. 3(A)(i). The government does not propose --
and we have yet to decide in this circuit -- whether the individual
cardholders might also constitute "victims" under the language of
§ 2B1.1 where, as here, the unauthorized charges are reversed
before they are required to make any payments. See United States
v. Stepanian, 570 F.3d 51, 56 n.5 (1st Cir. 2009) (declining to
decide the issue). Because the parties have not raised or briefed
the issue, we leave it for another day, and assume that the class
of putative victims in this case is comprised only of the financial
institutions that issued the stolen cards and paid the unauthorized
charges.

                                           -30-
of which were destroyed after use, only twenty-three were able to

be traced to their issuers; that those twenty-three cards were

issued by five different institutions; and that a sixth issuer

(American Express, which issues cards directly and through banks)

also suffered incidental pecuniary harm at the hands of the

appellants.

          Drawing from that evidence, and accounting for the vast

number of credit card issuers nationally, the district court deemed

it more likely than not that, among the remaining eighty-four

untraceable cards, there were at least four additional issuing

institutions.   Savarese frames this finding as an impermissible

inferential leap; we think it a reasonable extrapolation supported

by a preponderance of the evidence.       Ideally, of course, the

sentencing court would have at its disposal a list that concretely

identifies every individual victim for whom there was an actual,

attributable loss.   But under the present circumstances, where the

government's inability to fully populate such a list stems largely

from the defendant's contemporaneous acts of concealment, it was

not clear error for the court to reasonably deduce the number of

victims from reliable evidence.14


     14
        To cinch matters, at sentencing Savarese mentioned that a
small number of credit card issuers dominate the market.         On
appeal, he fleshes the argument out by offering a chart purporting
to show that ten issuers control 88 per cent of the market, five of
which account for an 80 per cent share.      Before the sentencing
judge, five issuers were represented among the 23 accounts for
which the issuers could be identified. Of these, only four are on

                               -31-
                          B. James DeSimone

            We turn, finally, to the claims of appellant James

DeSimone.    For his role in the credit card scheme, DeSimone pled

guilty to conspiracy, access device fraud, and several counts of

aggravated identity theft.    He appeals only his sentence, arguing

-- as did Savarese -- that the district court erroneously imposed

two unwarranted guideline enhancements.

            The district court set the defendant's BOL at 6, granted

a two-level reduction for acceptance of responsibility, U.S.S.G.

§ 3E1.1, and made a series of upward adjustments almost identical

to those applied to Savarese: fourteen levels for causing an amount

of loss between $400,000 and $1 million, § 2B1.1(b)(1)(H); two

levels for the number of victims, § 2B1.1(b)(2)(A)(i); two levels

for relocating the fraudulent scheme, § 2B1.1(b)(10)(A); and two

levels pursuant to § 3B1.1(c) for managing or supervising the

criminal enterprise.   These and other findings yielded a GSR of 81

to 95 months, and the court, again opting for the low end of the

range, settled on a term of 81 months' imprisonment.


the appellant's proffered list of dominant issuers. One is not,
and there was reliable direct evidence of a sixth issuer, American
Express, a victim not represented by any of the 107 credit cards
associated with the cash advances.       According to Savarese's
proffer, two other dominant issuers not represented among the 23
accounts hold a 32 per cent share of the market. With these eight
issuers taken into consideration, the sentencing judge did not
clearly err in concluding, based upon the available information,
that at least two more credit card issuers were harmed by the
scheme.


                                -32-
            DeSimone now advances two principal claims of error.

First, he posits that the sentencing court attributed to him an

excessive amount of pecuniary loss, maintaining that the sum total

of cash advances taken after he joined the conspiracy was less than

$400,000.     Second, he insists that the government overstated his

role in the conspiracy, and that he never exerted sufficient

control     over    any   of   his   cohorts   to   justify     a    managerial

enhancement.       We review these fact-bound determinations for clear

error, which requires that we uphold the sentence absent a definite

and firm conviction, based on the entirety of the evidence, that a

mistake has been made.         United States v. Rivera Calderón, 578 F.3d

78, 99-100 (1st Cir. 2009).

1. "Amount of loss" enhancement

            We begin with DeSimone's argument that a substantial

portion of the $430,000 in losses was accumulated prior to his

joining the illegal scheme, and therefore should not be considered

in assigning the proper enhancement under U.S.S.G. § 2B1.1(b)(1).

            Generally, in identifying relevant conduct under the

sentencing guidelines, a defendant engaging in jointly undertaken

criminal activity is accountable for all reasonably foreseeable

acts performed in furtherance of that activity. U.S.S.G. § 1B1.3.

Such liability ordinarily extends only to harm that occurs after a

defendant     actually     joins     the   conspiracy;   with       respect   to

sentencing, a late-joining conspirator is not usually responsible


                                      -33-
for pecuniary loss incurred prior to his joinder, absent some post-

hoc act of facilitation or concealment.                    See United States v.

Rodríguez-González, 433 F.3d 165, 168 (1st Cir. 2005); U.S.S.G.

§ 1B1.3, cmt. n.2 ("A defendant's relevant conduct does not include

the conduct of members of a conspiracy prior to the defendant's

joining the conspiracy, even if the defendant knows of that

conduct . . . .").       DeSimone argues that discerning the date that

he entered the conspiracy, and thereby appraising the amount of

reasonably    foreseeable      loss    for    which   he    is   responsible,    is

especially important because the contested loss amounts could mean

the difference between a fourteen-level increase (if the loss is

valuated above $400,000) and a twelve-level increase (if the

valuation is below $400,000).          See U.S.S.G. § 2B1.1(b)(G)-(H).

             At sentencing, there was competing evidence supporting

different possible dates when DeSimone joined the conspiracy.

DeSimone, corroborated by trial testimony from his co-conspirator

(and brother) Donald Jr., avowed that he did not participate in the

fraud   scheme   until    at   least    April    1,   2006,      after   which   the

cumulative amount of cash advances was less than $400,000.                   Other

evidence, including false identifications and cash advance checks,

indicated that he was actively involved in the conspiracy at least

as early as January 2006, which would place the attributable-loss




                                       -34-
figure well above the $400,000 threshold.15   Although the evidence

easily supports a determination that DeSimone participated by

January at the latest, the sentencing judge did not make an express

finding as to the precise time that he joined the conspiracy.

Instead, in the court's pronouncement of sentence, it found that:

          [w]ith respect to . . . the loss figure, I
          agree with the probation officer, is a
          conservative one and fairly, under the law of
          conspiracy, despite some disagreement about
          exactly   when   Mr.  DeSimone   entered   the
          conspiracy, nonetheless, the full amount of
          the loss, I believe, is fairly attributable to
          him as a very active member of the conspiracy,
          whatever the exact dates of entry and exit may
          have been.

          DeSimone asserts that attributing the entire loss amount,

based solely on his perceived level of activity within the criminal

enterprise, and ignoring when he joined the conspiracy, is an

error of law under our precedent. See Rodríguez-González, 433 F.3d

at 168.   If, as DeSimone claims, he did not join the conspiracy

until April 1, 2006, the total loss would amount to less than

$400,000, and the resulting upward adjustment would be only twelve

levels, rather than fourteen.   See U.S.S.G. § 2B1.1(b)(1).

          If the judge's comments reflected an understanding that

the defendant was accountable for losses attributable to the



     15
       According to government exhibit 35B, the amount of loss that
was attributable to cash advance transactions incurred after
January 1, 2006 was approximately $412,000, whereas the amount of
loss attributable to cash advances occurring after April 1, 2006
was only $367,000.

                                -35-
conspiracy    prior    to    his   joining   it,     that    understanding    was

erroneous.     The government counters that, by attributing over

$400,000 in losses to DeSimone, the court implicitly found that he

must have joined the conspiracy at least by January 2006. There is

more than one way to read the district court's statement relating

to the losses for which DeSimone was responsible.               As it happens,

we needn't firmly resolve this dispute, because the government

offers a persuasive alternative argument.

             We have previously held that where a district court's

impetus for applying a sentence enhancement constitutes an error of

law, we may still uphold the enhancement if the court also offered

an   alternative      explanation     for    which     there    is   sufficient

evidentiary support.         See United States v. Pizarro-Berríos, 448

F.3d 1, 7-8 (1st Cir. 2006).         Here, the district court found, and

the government reiterates on appeal, that the full loss figure --

approximately $430,000 -- is a "conservative" one, given the many

undocumented charges incurred with stolen American Express cards

and other stolen credit cards for flights, meals, hotels, and other

incidental costs associated with the scheme.                That assessment was

explicitly offered by the probation officer in the presentence

report and expressly adopted by the sentencing judge, who had

presided over Savarese's trial and had heard the evidence himself.

The court supportably found that DeSimone was "a very active"

participant    in   the     conspiracy.      Because    DeSimone     is   clearly


                                      -36-
accountable for cash advance losses of no less than $367,000, see

note   15   supra,      the   court's     determination     that   the    two-level

enhancement applies is adequately supported by the record, so long

as more than $33,000 in incidental travel charges were incurred

from April 2006 until the enterprise was shut down seventeen months

later. Nearly 100 cash advance transactions took place during that

time in far-flung venues across the United States, associated with

numerous multi-day trips.              An estimate of additional credit card

use for flight, hotel, meal and other incidental charges in the

modest   amount    required       to    exceed    the   $400,000   threshold   was

sufficiently supported by the testimony and other evidence, and the

defendant offered no evidence in opposition.                    There was thus no

clear error in the loss amount finding. See U.S.S.G. § 2B1.1, cmt.

n. 3 ("The court need only make a reasonable estimate of the loss.

The sentencing judge is in a unique position to assess the evidence

and estimate the loss based upon that evidence."); Sharapka, 526

F.3d at 61 (explaining that "deference is owed to a sentencing

judge's determination of the loss," in part because "[t]he court

need only make a reasonable estimate of the loss").

2. "Managerial role" enhancement

            In    his    second    and    final    point   on   appeal,   DeSimone

contends, as he did in objections to the PSR and at sentencing,

that he never maintained supervisory authority over any of his

fellow conspirators.          After thoroughly reviewing the record, we


                                          -37-
conclude that the district court did not clearly err in determining

otherwise.

             Under U.S.S.G. § 3B1.1(c), a defendant's BOL may be

augmented    by   two   levels   if   the    underlying   criminal    activity

involved at least two, but fewer than five complicit individuals

(including the defendant), and the defendant, "in committing the

offense, . . . exercised control over, managed, organized, or

superintended the activities of at least one other participant."

United States v. Al-Rikabi, 606 F.3d 11, 14 (1st Cir. 2010).                 In

ascertaining whether a defendant played a supervisory role in the

offense, courts are encouraged to consider:

             the exercise of decision making authority, the
             nature of participation in the commission of
             the offense, the recruitment of accomplices,
             the claimed right to a larger share of the
             fruits   of   the   crime,   the   degree   of
             participation in planning or organizing the
             offense, the nature and scope of the illegal
             activity, and the degree of control and
             authority exercised over others.

U.S.S.G. § 3B1.1, cmt. n. 4.            Although, as the district court

acknowledged, DeSimone was by no means the mastermind of the

operation, that is not the standard by which "managerial" status is

governed.     A defendant's exhibitions of authority need be neither

supreme     nor   continuous;    we   have     even   held    that,   in   some

circumstances, the government need only show by a preponderance of

the evidence "that the defendant exercised authority or control

over another participant on one occasion."                   United States v.


                                      -38-
García-Morales, 382 F.3d 12, 20 (1st Cir. 2004).             The evidence is

sufficient to support a managerial enhancement here.

                To begin, the evidence clearly establishes that DeSimone

was primarily responsible for recruiting co-defendant Richard

Regnetta into the conspiracy. This conduct, by itself, constitutes

a "managerial" function under § 3B1.1.            United States v. Joyce, 70

F.3d 679, 683 (1st Cir. 1995). DeSimone's contention that Regnetta

practically begged for his permission to participate, and therefore

that he did not actively "recruit" Regnetta in the ordinary sense,

is    of   no    moment;   in   gauging   the    applicability   of   §   3B1.1,

recruitment is not about the intensity or direction of pursuit, but

the demonstration of individual authority necessary to bring a new

member into the fold. See, e.g., United States v. Rivera, 429 Fed.

App'x 938, 942 (11th Cir. 2011) (upholding application of § 3B1.1

in part because the appellant "took on a [co-conspirator] as a

recruit when the [co-conspirator] asked to join the operation.").

Whether Regnetta initiated the recruitment or vice versa, it was

ultimately DeSimone who authorized Regnetta's participation in the

scheme, and it is that manifestation of authority which infers a

position of leadership within the organization.                  See U.S.S.G.

§ 3B1.1, cmt. n. 4.

                There is also ample evidence that DeSimone (1) controlled

the    flow      of   information    to    his    Boston-based    associates,

(2) instructed Regnetta, on at least one occasion, exactly what to


                                      -39-
do when they arrived at an Arkansas racetrack, and (3) dictated the

distribution of false identifications to the other members of the

conspiracy. In response to these allegations, DeSimone claims that

he was merely transmitting orders from Savarese.             He had no real

discretion, he argues, and was nothing more than an instructive

intermediary.        Supervision in the context of § 3B1.1, however,

"often consists of transmitting directives from above.             Low-level

supervisors are themselves closely supervised and thus have little

discretion."    United States v. Figueroa, 2012 WL 2086610, at *4

(7th Cir. 2012); see also United States v. Goldberg, 105 F.3d 770,

777 (1st Cir. 1997) ("[A] defendant need not be at the top of a

criminal scheme to be a manager or supervisor."). Accordingly, the

fact that DeSimone acted as a relay for much of the information

does not preclude the application of § 3B1.1.

           We do not discount the presence of certain countervailing

facts -- to wit, that Savarese, and not DeSimone, was the true

kingpin   of   the    conspiracy;   that   DeSimone    did   not   collect   a

disproportionate share of the proceeds; and that two of the co-

conspirators were members of DeSimone's family (and, thus, less

likely to consider themselves subservient).           Yet, even in light of

these facts, the record in its entirety more than adequately

supports the inference that DeSimone, by the sum of his activities,

exercised a sufficient level of authority within the conspiracy.

As a consequence, we can find no basis for assigning error, clear


                                    -40-
or otherwise, to the district court's application of a two-level

aggravating role adjustment in this case.16

                         III. Conclusion

          For the foregoing reasons, Savarese's conviction, and

Savarese's and DeSimone's sentences, are affirmed.




     16
       In fact, DeSimone was fortunate to receive only a two-level
enhancement.    As a manager or supervisor in an enterprise
comprising five or more participants, he could have received the
three-level enhancement in § 3B1.1(b). See United States v. Cruz-
Rodríguez, 541 F.3d 19, 33 (1st Cir. 2008) ("A[] [three-level]
upward adjustment is available under [§] 3B1.1(b) if (1) the
criminal scheme involved five or more participants (including the
defendant) or was otherwise extensive and (2) the defendant was
responsible for managing or supervising the activities of at least
one of these participants.").

                               -41-